Citation Nr: 1119301	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-19 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.
This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied the benefit sought.

In July 2010 the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC/RO attempted to complete the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the July 2010 remand, the January 2008 examination states that the Veteran reported beginning to experience tinnitus about 10 years earlier.  In light of that relatively recent onset, the examiner opined it was not likely the Veteran's tinnitus was related to his active service.  

The Veteran, however, has challenged the veracity of the examiner's recollection of his history.  Rather, the Veteran asserts that he told the examiner he had experienced tinnitus on and off during his active service, but the "examiner pushed for a date that it became very noticeable."  The Veteran noted that he then told the examiner it had been noticeably worse over the then prior eight to ten years.  The Veteran specifically denies ever stating that tinnitus started eight to ten years earlier.

Tinnitus is diagnosed solely on the basis of the report of the claimant.  There is no diagnostic test to confirm it.  Hence, the Veteran's report is sufficient to prove his claim, if it is found credible.  See 38 U.S.C.A. § 1154(a).  (Emphasis added).  In light of these factors, the Board remanded the case for additional input from the examiner to adequately assess the Veteran's assertion.

The AMC/RO referred the claims file to the examiner as directed and requested an additional assessment.  The examiner's October 2010 addendum notes the claims file was reviewed.  Nonetheless, the addendum notes only that, "[b]y history, the tinnitus began about 1998 and was not related to military noise exposure."  

The Board agrees with the representative that the addendum is nonresponsive and inadequate for the Board's appellate review, and that the AMC/RO should have returned the file for clarification.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The failure to comply with the prior remand mandates another remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran reiterated his version of what he reported to the examiner in his response to the February 2011 supplemental statement of the case. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall again return the claims file to the examiner who conducted the January 2008 audiologic examination.  The examiner must opine whether there is at least a 50-50 probability that the Veteran could have developed tinnitus from in-service noise exposure alone. If it is more likely than not that tinnitus is due to post-service noise exposure, the examiner must explain why.  The examiner is to provide the requested opinion from both of the following perspectives:

* The Veteran's reported history was as is noted in the January 2008 examination report; 
* The Veteran's history is as he claims to have reported it, to include VA's concession of military noise exposure.  (The Veteran served on active duty as an artillery man.)  The AMC/RO is to provide the examiner a copy of this remand along with the claims file.

If the examiner who conducted the January 2008 audio examination is no longer available, refer the claims file to an equally qualified audiologist.  Should the substitute examiner advise that an opinion cannot be rendered without an examination, the AMC/RO shall arrange the examination.  The claims file must be provided to the examiner for review as part of any examination.

The term is advised that "at least as likely as not" or a "50-50 probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

3.  Then review the Veteran's claim de novo in light of the additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.
 
Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified. VA will notify him if further action is required
on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


